Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application filed on January 16, 2020 is a 371 of PCT/GB2018/052059 filed on July 20, 2018 and claims priority to GB1711782.1 filed on July 21, 2007.

Election/Restriction
Applicant’s election of Group I: claims 192-204 and SEQ ID NO: 1-2 timely filed in Applicant’s reply dated June 29, 2021 is acknowledged. 
	The requirement for election of species linked to DMR species of SEQ ID NO: 1 dated April 2, 2021 is withdrawn. SEQ ID NO: 2-12 are directed each individual CpG site within elected SEQ ID NO: 1. SEQ ID NOS: 1-12 are examined.


Improper Markush Grouping
Claims 192-193, 195-204 and 210-212 are rejected under the judicially approved “improper Markush grouping” doctrine (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively usable species. See in re Harnisch, 631 F.2d 716, 719-720 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
The species of the Markush group do not share a “single structural similarity” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP §803.02.

Here, each species is considered to be the nucleotide sequences represented by SEQ ID NO: 1, 13, 25, 37, 54, 67, 75, 83, 89, 97, 112, 120, 129, 137, 144, 154, 162, 168, 181, 193, 201, 213, 224, 235, 242, 252, 260, 267, 278, 285 and 292.
The recited alternative species in the groups set forth herein do not share a single structural similarity, as each nucleotide sequence is structurally different from the other nucleotide sequences. The claimed nucleotide sequences are located on different chromosomes, have different start and end positions, are of different lengths and/or have different sequences of nucleotide bases. For example, SEQ ID NO: 1 is located on chr3.194118853-194118957 (instant specification, Table 3) while SEQ ID NO: 162 is located on chr4. 139483009-139483139 (instant specification, Table 19) and SEQ ID NO: 292 is located on chrX. 152245154-152245280 (instant specification, Table 33). 
The sugar-phosphate backbone cannot be considered a single structural element that is shared by all nucleic acid molecules. The fact that the sequences comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being associated with metastatic breast cancer. Accordingly, while the different sequences are asserted to have the property of being expressed in breast cancer, the nucleotide sequences do not share a single structural similarity. 
The MPEP provides the following guidance as to what constitutes a physical, chemical or art recognized class:
A recognized physical class, a recognized chemical class, or an art- recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP §2117(II)(A)).

The recited sequences do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the sequences can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the nucleotide sequences would function in the same way in the claimed method; it is only in the context of the specification that it was disclosed that all members of the group may behave the same way in the context of the claimed invention. Further, there is no evidence of record to establish that it is clear from their very nature that each of the recited sequences possess the common property of being associated with metastatic breast cancer.
The MPEP states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art- recognized class, the members are considered to share a “single structural similarity” and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. MPEP §2117(II)(A), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).

The recited alternatives do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature, because it is shared by ALL nucleic acids. Further, the fact that the nucleotide sequences all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with metastatic breast cancer. The recited regions do not share a substantial common structure as each region starts and ends at different positions on different chromosomes. The different regions encode structurally and functionally different genes. Furthermore, it is not clear from their very nature that the members possess a common property mainly responsible for their function. Thus, when considering the different nucleic acid sequences recited in the alternative, there does not appear to be any common structure related to the function of the sequences in the claims.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Remarks
	Applicant argues that each of the alternatively recited sequences share a common use, as noted as being acceptable in MPEP 803.02.  However, this portion of the MPEP states that “a Markush grouping is proper if: (1) the members of the Markush group share a "single structural similarity," and (2) the members share a common use  (emphasis added).”  In this case, the grouping fails to meet (1).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 192-193, 195-204 and 210-212 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The independent claim has been amended to require “measuring a sample taken from an individual free of breast cancer” and also that the linked MVPs are “scored as positive for methylation at a pattern frequency equal to or exceeding 0.0008.”  
	The specification teaches that the invention disclosed relates to a method of identifying the presence of metastatic breast cancer cells in a sample (p. 3, line 21-22).  The specification teaches that aberrant circulating DNA methylation patterns are likely to provide a highly specific cancer signal (p. 9, lines 3-4), and that the markers disclosed can diagnose fatal BCs up to one year in advance of diagnosis and could enable individualized BC treatment, particularly SEQ ID NO:  1 (referred to as EFC#93) (p. 9, 18-24). The specification teaches a step of identifying metastatic breast cancer (mBC) DNA with the sample DNA when the DMR methylation pattern frequency equals or exceeds a threshold value.  The disclosure teaches that for SEQ ID NO:  1, that frequency value is 0.0008 (see Figure 3C).  Therefore, it is new matter to state that a sample is taken from an individual free of breast cancer and also is scored as positive for SEQ ID NO:  1 (consonant with the election) as currently recited.   That is the specification teaches that when SEQ ID NO:  1 is methylated at the positions set forth in SEQ ID NO:  2-12 this is diagnostic for the presence of metastatic breast cancer.  
	The response cites to the specification at page 39, lines 21-23 and page 40, lines 208 and original claim 13 as providing support for the claimed invention.  The section on p. 39 teaches that patients samples were obtained “after complete resection of primary tumor.”  However, this does not provide adequate support for the “individual free of breast cancer” because although the primary tumor has been removed, there is no disclosure that these women were in fact “free” of micro metastatic cancer.  Furthermore, p. 40  teaches that the samples were taken from women “who developed breast cancer” within three years.  However, the specification teaches detecting the methylation pattern that is diagnostic for breast cancer in these women.  So, it appears following the teachings of the specification that these women had breast cancer, although it was undiagnosed.  Therefore, it is concluded that applicant was not in possession of the invention as it is currently claimed, and the claims are rejected for new matter.  
 	 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 192-204 and 210-212 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 192 has been amended to recite “each of the four or more linked MVPs is scored as positive for methylation at a pattern frequency of equal to or exceeding 0.0008.”  It is unclear how a pattern frequency is scored for “each” of the four MVPs.  The specification teaches that the methylation pattern frequency equates to the number of DNA molecules within a population of DNA molecules analysed which exhibit the specific DMR methylation pattern, wherein the population of DNA molecules analysed all have the defined DMR. Thus for example, if out of 10,000 DNA molecules analysed, all having a defined DMR, 8 DNA molecules possess the specific DMR methylation pattern then the pattern frequency for the DMR methylation pattern within the sample DNA is scored as 0.0008 (p. 25, line 28 and following).   The specification teaches that each DMR sequence in each DNA molecule analyzed is interrogated for the presence or absence of a specific methylation pattern (p. 26).  Figure 2A exemplifies “pattern detection” where it is clear that the pattern considers the methylation at a set of positions, MVP.  This is contrasted with the amended claim which requires that each of the MVP is scored as positive for a methylation frequency.  It is unclear what it means for a single MVP to have a pattern frequency, or a pattern at all.  
 	Furthermore, considering the totality of claim 192, the claim is indefinite when it recites aim 192 has also been amended to recite that both the sample is “taken from an individual free of breast cancer” and that the MVP are “scored as positive for a pattern frequency equal to or exceeding 0.0008.”  Based on the teachings of the specification, a pattern frequency equal to or exceeding 0.0008 is indicative of metastatic breast cancer cells in the sample.  Thus, it is unclear how a single patient can meet both the requirement that the sample from an individual “free of breast cancer” and also have the required pattern frequency. 
 	Further still, it is unclear if the newly added limitation that each MVP “is scored” as positive is an active process step or a statement of an inherent property of the tested MVP.  The use of the phrase “is scored” is ambiguous in this regard and renders the claims indefinite. 
	All claims which are not specifically mentioned are rejected due to their dependency on claim 192.  
In claim 212, the parenthetical (barcode sequences) is indefinite because it is not clear how this phrase relates to the previously stated “unique index sequences.”  It is not clear if (barcode sequences) is meant to limit the index sequences and if so, how.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 192-193, 195-204 and 210-212 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) that each of at least four or more methylation variable positions “is scored as positive at a pattern frequency equal to or exceeding 0.0008.”  This limitation sets forth a step of “scoring” an MVP or DMR as positive which is a process that could be accomplished by review of data and calculation of a percentage of methylated patterns in the data.  This could be accomplished by a human in the mind, and thus is an abstract idea, namely a mental process. This judicial exception is not integrated into a practical application because there are no steps in the claims that apply or use the judicial exception in any meaningful way.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step in the claim of “measuring…a methylation status of four or more linked methylation variable positions” is set forth at an extremely high level of generality which merely instructs one skilled in the art to employ any known technique for determining methylation at the relevant positions.  The specification teaches that a variety of techniques are available for the identification and assessment of MVP status and describes such techniques that were well known in the prior art (p. 16 and following).  Furthermore Soon et al. (Molecular Systems Biology9:640, 14 pages) and Kristensen et al. (Clinical Chemistry 55:8, pages 1471–1483 (2009)) both provide reviews describing many well-established techniques for determining methylation status of CpG sites, including high throughput sequencing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 192-193, 195-196, 201-202 and 210-211 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legendre et al. Clinical Epigenetics (2015) 7:100, 10 pages (hereinafter “Legendre”).
Regarding claim 192, Legendre teaches assaying circulating cfDNA found in the plasma methylome of samples from metastatic breast cancer patients (Legendre p. 2, col. 1). Legendre teaches performing methylation analysis identifying regions (DMRs) with eight or more hypermethylated loci (MVPs) with differential methylation values greater than or equal to 50 (threshold value) (Legendre p. 2, col. 2). Legendre identified 21 CpG island hotspots in several genes, including GP5 (Legendre p. 2, col. 2). 
Legendre teaches that GP5 includes the nucleotide sequence disclosed in Supplemental Fig 4A (reproduced below) and named “CpG 109”. The instant application discloses SEQ ID NO: 1 is on chromosome 3, position 194118853-194118957 (instant specification Table 3). CpG 109 substantially overlaps with SEQ ID NO: 1 (SEQ ID NO: 1 has approximately 30 additional nucleotide bases on the 5’ end of CpG 109 and CpG 109 has approximately 20 additional nucleotide bases on the 3’ and of SEQ ID NO: 1).
Legendre identified 16 hotspots in CpG 109 (Legendre Suppl. Fig. 4A). Eleven of those hotspots correspond to the MVPs identified in SEQ ID NO: 1 and denoted by [CG].

Legendre’s Figure S4(A) is reproduced below.  


    PNG
    media_image1.png
    668
    1320
    media_image1.png
    Greyscale


The figure illustrates hypermethylation of the 11 CG sites identified in SEQ ID NO: 1 and denoted by [CG] and individually as SEQ ID NOS: 2-12 (Legendre Suppl. Fig. 4A). Legendre Supplemental Figure 4A shows the hypermethylation of the 11 CG sites as blue vertical lines starting from the far right side of the figure, correlating to the nucleotide sequence on the horizontal axis. Legendre teaches the DMR within the sequence set forth in SEQ ID NO: 1 and the 11 linked MVPs of SEQ ID NOS: 2-12 (Legendre Suppl. Fig. 4A). Thus, Legendre teaches measuring a methylation status of four or more linked methylation variable positions located within a differentially methylated region where DNA from metastatic breast cancer cells for all 11 MVPs of SEQ ID NO: 2-12 in the DMR of SEQ ID NO: 1.  
	Regarding claim 193, Legendre teaches selecting regions with eight or more hypermethylated loci with differential methylation values greater than or equal to 50 (Legendre p. 2, col. 2).
	Regarding claims 195, 201 and 202, Legendre teaches bisulfite amplicon sequencing of GP5 (Legendre p. 3, col. 1). Legendre teaches creating primer-pairs specific for bisulfite-converted DNA which produced PCR amplicons and forty cycle PCR reactions were carried out (Legendre p. 8, col. 2). Legendre teaches assaying the methylation status of the bisulfite converted sample DNA and selecting biomarkers of CpG islands with at least 8 differentially methylated loci (MVPs) having differential methyl values greater than 50 (Legendre p. 9, col. 1).
	Regarding claim 196 and 210, Legendre teaches PCR (Legendre p. 8, col. 2). 
Regarding claim 202 and 211, Legendre teaches using adapters for indexing during sequencing, particularly adapters were used for indexing and were ligated after amplification (Legendre p. 8, col. 2).
The reference does not teach or exemplify measuring from a sample taken from an individual free of breast cancer a methylation status of four or more linked MVP located with in a DMR and scoring each of the four as positive at a pattern frequency equal to or exceeding 0.0008.  These limitations are indefinite as set forth previously in this office action, but insofar as “an individual free of breast cancer” encompasses an individual with who has undergone primary treatment for breast cancer and is presumed to be free of disease, the reference addresses these patients.  
 	The reference teaches that "this signature is a potential blood based biomarker that could be advantageous...after the completion of chemotherapy to indicate patients with micrometastatic disease who are at high risk of recurrence and who could benefit from additional therapy (Abstract).  Legendre et al. teach that a DNA hypermethylation signature can be used to indicate micrometastatic disease in the pre-macrometastatic setting and predict patients at high-risk of recurrence who could benefit from additional therapy (p. 8, col. 1).  One skilled in the art, upon reading this, would immediately envision that the patient who has competed chemotherapy is in need of indication of potential micrometastatic disease is a patient who is presumed “free of breast cancer.”   	Therefore, it would have been prima facie obvious, following the direct teachings of Legendre et al. to have modified the methods set forth in the reference so as to have applied them as suggested- in patients who have completed therapy for breast cancer in order to monitor them for an indication of micrometastatic disease before macrometastasis could be detected.  One would have been motivated to do this by the direct teachings of Legendre et al. that a method is provided that can be used after the completion of chemotherapy to indicate patients with micrometastatic disease and could benefit from additional therapy.   With regard to the claim limitation that each one of the four or more linked MVPs is scored as positive for methylation at a pattern frequency equal to or exceeding 0.0008, Legendre et al. teach that the selected DML had 50% methylated reads for that site.  It would have been obvious to one having ordinary skill in the art to have scored any CpG site tested with at least 50% positive reads (which is well above 0.0008) as being positive, which would be a frequency exceeding 0.0008.  Following the teachings of Legendre et al., such a patient would be identified as having micrometastasis, even though there was no otherwise detectable sign of breast cancer following chemotherapy treatment.  
Claims 197 and 199 are rejected under 35 USC 103 as being obvious over Legendre et al. Clinical Epigenetics (2015) 7:100, 10 pages (hereinafter “Legendre”), as applied to claims 192-193, 195-196, 201-202 and 210-211 above, and further in view of Eads et al. Nucleic Acids Research (2000) 28:8 e32-00, 25 pages (hereinafter “Eads”).
The teachings of Legendre as they are relevant to these claims have been previously set forth in this office action and are fully incorporated here. 
Legendre teaches creating primer-pairs specific for bisulfite-converted DNA which produced PCR amplicons and forty cycle PCR reactions were carried out (Legendre p. 8, col. 2). Legendre teaches the primer-pairs produced PCR amplicons, such as that depicted in Supplementary Figure 4A. In order to produce such an amplicon, the primer-pairs must flank the MVPs to be analyzed within the DMR of interest. Legendre thus teaches amplifying using forward and reverse primers designed to anneal to sites which flank the regions of the MVPs to be analyzed within the DMR.
Legendre does not teach detection probes.
However, Eads teaches PCR primers which are designed to anneal to the sites comprising MVPs to be analyzed (Eads p. 5). Eads teaches the sets of primers represent fully methylated and fully unmethylated DNA (Eads p. 5). Eads teaches detection probes that are designed to cover CpG dinucleotides (anneal to sites comprising MVPs), and sequence discrimination that occurs solely at the level of probe hybridization (Eads, Fig. 1, application B). Eads teaches that each oligonucleotide can cover anywhere from zero to multiple CpG dinucleotides. Eads teaches detecting performing reactions using methylated, unmethylated and control oligonucleotides and detecting the value for the methylated reaction (Eads p. 9). Eads thus teaches detection probes that anneal to sites comprising MVPs to be analyzed, and detecting the sequence-dependent annealing of the probes.
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the bisulfite primer method of Legendre to include detection probes of Eads in order rapidly detect methylation levels of a sample. High-throughput methylation assays using the detection probes as taught by Eads (Fig 1, application B) has the potential to provide quantitative information representing different methylation patterns (Eads p. 14). Further, the use of three different oligonucleotides (forward and reverse primers and probe) offers the opportunity for several sequence detection strategies (Eads p. 7). The discrimination is based on the differential annealing of the perfectly matched, versus mismatched oligonucleotides (Eads p. 7). A skilled artisan would be motivated to use the oligonucleotides as taught by Eads in the method of Legendre to detect methylation amplicons because the method of Eads is highly specific, sensitive and reproducible (Eads p. 13). 

Claims 198 and 200 are rejected under 35 USC 103 as being obvious over Legendre et al. Clinical Epigenetics (2015) 7:100, 10 pages (hereinafter “Legendre”) in view of Eads et al. Nucleic Acids Research (2000) 28:8 e32-00, 25 pages (hereinafter “Eads”) further in view of Cottrell et al. Nucleic Acids Research (2004) 32:1 e10, 8 pages (hereinafter “Cottrell”).
Legendre and Eads teach all of the limitations of claims 197 and 199 as discussed above and incorporated here.
Legendre and Eads do not teach the use of blocker oligonucleotides.
However, Cottrell teaches the use of blocker oligonucleotides. Cottrell teaches the blockers bind to bisulfite-treated DNA in a methylation-specific manner (Cottrell p. 2). Thus, Cottrell teaches blocker oligonucleotides designed to anneal to sites comprising MVPs to be analyzed. Cottrell teaches when the DNA is unmethylated, the blocker oligonucleotides bind, blocking access of the primers to their binding site, and no PCR product is generated (Cottrell Fig. 1). Cottrell thus teaches blocker oligonucleotides that anneal only when each MVP site was unmethylated prior to bisulfite conversion. Cottrell teaches the blocker oligonucleotide binding sites overlap the primer binding site (Cottrell p. 2). Cottrell thus teaches wherein annealing of blocker oligonucleotide prevents annealing of a respective primer whereupon amplification is prevented.
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the bisulfite primer and probe method of Legendre and Eads to incorporate the blocker oligonucleotides of Cottrell in order to decrease false positives and increase sensitivity of the assay. Cottrell teaches that since only a fraction of the sample DNA will be derived from tumor cells, it is important that healthy cells be blocked from amplification (Cottrell p. 6). Blocker oligonucleotides achieve methylation sensitivity (Cottrell p. 6). Methylation specificity in methylation specific PCR reactions relies on complete specificity of primer binding and extension (Cottrell p. 7). Cottrell teaches blockers provide methylation specificity (Cottrell p. 7). A person of ordinary skill in the art would have been motivated to use blocking oligonucleotides in order to increase the sensitivity and specificity of the methylation specific PCR reactions, to decrease false positives and increase the accuracy of the resulting data. 

Claims 203 and 204 are rejected under 35 USC 103 as being obvious over Legendre et al. Clinical Epigenetics (2015) 7:100, 10 pages (hereinafter “Legendre”) as applied to claims 192-193, 195-196, 201-202 and 210-211 above, and further in view of Cottrell et al. Nucleic Acids Research (2004) 32:1 e10, 8 pages) (hereinafter “Cottrell”).
 	The teachings of Legendre as they are relevant to these claims have been previously set forth in this office action and are fully incorporated here. 
Legendre does not teach wherein the sample is a sample of serum. Legendre does not teach wherein the sample DNA is cell-free DNA obtained following removal of cells from serum. 
However, Cottrell teaches isolating DNA from serum (Cottrell p. 3, col. 1) and detecting circulating, tumor derived DNA (Cottrell, Abstract). 
Therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the instant application to replace the plasma samples of Legendre with serum samples as taught by Cottrell because one of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. Cell-free DNA can be extracted from a number of bodily fluids, including both plasma and serum. A person of ordinary skill in the art could extract the desired cell-free DNA from either source in order to assay the methylation profile of the DNA.

Claim 212 rejected under 35 USC 103 as being obvious over Legendre et al. Clinical Epigenetics (2015) 7:100, 10 pages (hereinafter “Legendre”) as applied to claims 192-193, 195-196, 201-202 and 210-211 above, and further in view of Paul et al. (2014) Epigenetics, 9:5, 678-684, DOI: 10.4161/epi.28041 .
The teachings of Legendre as they are relevant to these claims have been previously set forth in this office action and are fully incorporated here.  As a study for identifying DMR indicative of metastatic breast cancer Legendre et al. sequenced pooled samples.  The reference does clearly suggest, however, target bisulfite amplicon sequencing on individual samples (p. 8) and also employing the method to indicate patients with micrometastatic disease.  In this way, the reference suggests a desire to be able to evaluate methylation at an individual patient level. Legendre et al. do not teach a method in which unique index sequences specific for a given sample from an individual are incorporated into amplicons. 	
Paul et al. teach that in large-scale, targeted bisulfite sequencing unique barcode sequences are added to enable multiplexing of samples for next-generation sequencing (p. 679, Figure 1(C), p. 683 (Universal PCR)).  
It would have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by Legendre et al. so as to have employed patient-specific methylation analysis for identifying micrometastasis in individual patients.  It would have been obvious to have further modified the sequencing method so as to have included patient-specific barcodes in the ligated adaptor sequences in order to provide a means for multiplexing multiple patient samples during analysis to save time and reagents.  

CONCLUSION
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634